DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 11/12/2020.
Claims 1-9 are pending.
Claims 1-9 are rejected.

Priority
Applicant’s priority claim to foreign document CN-2019111740271 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The applicant’s drawings submitted on 11/12/2020 are acceptable for examination purposes.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0100296) in view of Wang (US 2012/0159238).

Regarding claim 1, Chen discloses, in the italicized portions, a test method for a dual in-line memory module, comprising: obtaining a position of the dual in-line memory module on a server ([0036] In the server to be tested 22, a plurality of sensors 222 are disposed on hardware components such as a central processing unit (CPU), a dual in-line memory module (DIMM), a fan, a power, or a driver. The server to be tested 22 further includes a baseboard management controller (BMC) 224. The baseboard management controller 224 is connected to each of the sensors 222 through, for example, an intelligent platform management bus (IPMB), so as to test each of the sensors 222 disposed in the server to be tested 22. [0052] For instance, FIGS. 5 to 7 are examples illustrating methods for generating the sensor configuration file according to an embodiment of the disclosure. In the present embodiment, based on inputs from the user, the client computer records the name DIMM 1, the number 0xB0 and the offsets Offset 00, Offset 10 and Offset 08 of the sensor in the sensor configuration file of the integrated management module (as shown in FIG. 5). Subsequently, the client computer further establishes the event log database in the sensor configuration file, and records the name DIMM 1 of the sensor and the at least one corresponding event log in the event log database (as shown in FIG. 6).); modifying a protection mechanism after detecting a defective dual in-line memory module, wherein the modifying a protection mechanism after detecting the defective dual in-line memory module includes: prohibiting a function of shutting down the server after detecting the defective dual in-line memory module; prohibiting a function that a memory reference code shuts down the server after detecting the defective dual in-line memory module; prohibiting a function that a basic input output module gets stuck in a loop after detecting the defective dual in-line memory module; testing each dual in-line memory module; storing a test result in a system event log of a baseboard management control module ([0042] "Get event log" refers to reading of the BMC event logs by using a system management bridge (SMBridge). The event log indicates an event for testing one of the sensors, in which a log recording whether the sensor 222 passes the test is included.). Herein it is disclosed by Chen a testing system using the baseboard management controller in order to identify sensors associated with DIMMs in order to determine memory that has experienced failed tests. Chen does not explicitly disclose modifying a protection mechanism after detecting a defective dual in-line memory module (DIMM) wherein the modifying comprises prohibiting shut down of the server, a memory reference code functioning to shut down the server, and the basic input output (BIOS) module becoming stuck in a loop; regarding these limitations, Wang discloses in Paragraphs [0025-26] and [0034] “[0025] If any of the DIMMs of memory 106A have an error, BIOS 110 may indicate the error by setting a check bit in a register associated with memory 106A. In some embodiments, the check bit may be a disable bit or an exclude bit, such that memory 106A is rendered unavailable to the operating system. BIOS 110 may also update the system memory map to indicate that memory 106A is unavailable and may exclude memory 106A. [0026] BIOS 110 may additionally modify a memory reference code associated with memory 106A. In one embodiment, BIOS 110 may change the status of memory 106A. For example, BIOS 110 may override the status of memory 106A in the memory reference code to avoid a failure report, thus allowing BIOS 110 to complete the initiation process of node 101A and to complete the initiation process for the remaining nodes (e.g., node 101B to 101n) of information handling system 100. [0034] Method 200 may then proceed to step 218 where BIOS 110 may call a memory reference code associated with information handling system 100 and update the memory configuration progress flag as each node 101 is configured. In one embodiment, BIOS 110 may override the failed status of memory 106 in the memory reference code, such that the initiation process of information handling system 100, and in particular, the configuration of memory 106 may continue. By overriding the status of the failed memory, BIOS 110 may prevent information handling system 100 from being reset and entering into an infinite loop due to the failed memory.” Herein it is disclosed by Wang the steps taken during a testing process in order to prevent a server, or otherwise identified as a node in Wang, of shutting down and entering an infinite loop due to failed memory through modifying a memory reference code such that the process may continue. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to monitor testing procedures of memory and modifying execution when failed memory is detected as disclosed by Wang with the testing process of Chen in order to improve system performance through identification and replacement of failed memory and preventing reattempted BIOS initializations on the failed memory thereby incurring an infinite loop (Wang [0039-40]). Chen and Wang are analogous art because they are from the same field of endeavor of managing memory initialization.
Regarding claim 2, Chen further discloses the test method for a dual in-line memory module according to claim 1, furthering comprising obtaining the test result stored in the system event log through a preset script ([0042] The management program is, for example, an ISD program installed on the management server 24, and the management program is provided to the management server 24 for testing the sensors 222 in the server to be tested 22. More specifically, once the management program is activated, operations such as "clear event log", "trigger event", and "get event log" may first be performed on the server to be tested 22… "Get event log" refers to reading of the BMC event logs by using a system management bridge (SMBridge). The event log indicates an event for testing one of the sensors, in which a log recording whether the sensor 222 passes the test is included.). Herein it is disclosed that the event log is read via the management program as part of the testing process which may otherwise be interpreted as part of a preset script for testing memory. 
Regarding claim 3, Chen further discloses the test method for a dual in-line memory module according to claim 2, wherein the preset script is an IMPI platform management tool ([0044] he management program of the management server 24 uses an intelligent platform management interface (IPMI) utility program to transmit a series of intelligent platform management interface instructions to the baseboard management controller 224 of the server to be tested 22, so as to control the management program to test the sensors 222. [0045] The management program obtains at least one test parameter after testing the sensors 222. In this case, the comparing module 266 captures the test parameter obtained by the management program testing the sensors 222, and comparing the test parameter with a plurality of predetermined parameters in a database to obtain a test result (step S306).). Herein it is disclosed by Chen the use of IPMI instructions to test memory and obtain at least one test result.
Regarding claim 4,  Chen and Wang further disclose the test method for a dual in-line memory module according to claim 1, further comprising cleaning the system event log and burning the basic input output module (Chen [0042] More specifically, once the management program is activated, operations such as "clear event log", "trigger event", and "get event log" may first be performed on the server to be tested 22. "Clear event log" refers to erasing of all of BMC event logs. Wang [0019] In operation, during the initialization of information handling system 100, BIOS 110 may be configured to execute diagnostics and other routines that prepare information handling system 100, and in particular, nodes 101 for use. [0028] If the errors can be corrected, information handling system 100 may be re-initialized such that the previously disabled memory 106 can be enabled and made available to the operating system.). Herein it is disclosed by Chen that the event log may be cleared as claimed. Additionally, Wang discloses that the BIOS may be initialized after testing in order to reassess memory that was previously identified as defective. As noted in Paragraph [0018] of Wang, the BIOS performs initialization of the information handling system wherein memory is tested. It would be obvious to one of ordinary skill in the art that when the BIOS is initialization, it may be considered “burned” as claimed in combination with the event log clearing performed by Chen in order to perform complete diagnostics to prepare memory for use that is independent of other tests performed.
Regarding claim 5, Chen discloses, in the italicized portions, a test system for a dual in-line memory module, comprising a position acquisition unit, a modification unit, a test unit, and a storage unit; the position acquisition unit obtains a position of the dual in-line memory module on a server ([0036] and [0052]); the modification unit modifies a protection mechanism after detecting a defective dual in-line memory module, the modification of the protection mechanism after detecting the defective dual in-line memory module includes: prohibiting a function of shutting down the server after detecting the defective dual in-line memory module; prohibiting a function that a memory reference code shuts down the server after detecting the defective dual in-line memory module; prohibiting a function that a basic input output module gets stuck in a loop after detecting the defective dual in-line memory module; the test unit tests each dual in-line memory module; the storage unit stores a test result in a system event log of a baseboard management control module ([0036] and [0042]) a testing system using the baseboard management controller in order to identify sensors associated with DIMMs in order to determine memory that has experienced failed tests. The Examiner notes that the units as claimed are disclosed by Chen through the use of the baseboard management controller as the originally filed Specification notes in Paragraph [0057] that the units are a processing component, which may be individual or singular, calling program codes to be executed. In this manner, the broadest reasonable interpretation of the units is considered to be the controller as disclosed for performing the functions as claimed. Chen does not explicitly disclose modifying a protection mechanism by a modification unit after detecting a defective dual in-line memory module (DIMM) wherein the modifying comprises prohibiting shut down of the server, a memory reference code functioning to shut down the server, and the basic input output (BIOS) module becoming stuck in a loop; regarding these limitations, Wang discloses in Paragraphs [0025-26] and [0034] the steps taken during a testing process in order to prevent a server, or otherwise identified as a node in Wang, of shutting down and entering an infinite loop due to failed memory through modifying a memory reference code such that the process may continue. Claim 5 is rejected on a similar basis as claim 1.
Regarding claim 6, Chen further discloses the test system for a dual in-line memory module according to claim 5, furthering comprising a result acquisition unit to obtain the test result stored in the system event log through a preset script ([0042]). Claim 6 is rejected on a similar basis as claim 2.
Regarding claim 7, Chen further discloses the test system for a dual in-line memory module according to claim 6, wherein the preset script is an IMPI platform management tool ([0044-0045]). Claim 7 is rejected on a similar basis as claim 3.
Regarding claim 8, Chen and Wang further disclose the test system for a dual in-line memory module according to claim 5, further comprising a cleaning unit to clean the system event log and burn the basic input output module (Chen [0042] and Wang [0019] and [0028]). Claim 8 is rejected on a similar basis as claim 4.
Regarding claim 9. Chen further discloses a test device for a dual in-line memory module, comprising a processor and a memory; the memory stores a computer program; the processor is connected with the memory to execute the computer program stored in the memory, such that the device implements the test method for a dual in-line memory module as described in claim 1 ([0037] On the other hand, the management server 24 includes a network connecting unit 242, a storage unit 244 and a processing unit 246. The network connecting unit 242 is, for example, a wired network interface card or a wireless network interface card supporting communication protocols such as institute of electrical and electronics engineers (IEEE) 802.11b/g/n, and configured to connect the management server 24 to the baseboard management controller 224 of the server to be tested 22 through the network 28. The storage unit 244 is, for example, any forms of fixed or movable random access memory, read only memory, flash memory, hard disk or other similar devices, or a combination of above-said devices, so as to record the management program to be executed by the processing unit 246. The management program may be loaded and executed by the processing unit 246 to control the baseboard management controller 224 of the server to be tested 22 to test each of the sensors 222. The processing unit 246 is, for example, a CPU or other programmable devices for general purpose or special purpose such as a microprocessor, a digital signal processor (DSP), a programmable controller, an application specific integrated circuit (ASIC), a programmable logic device (PLD) or other similar devices or a combination of above-mentioned devices. The processing unit 246 is coupled to the network connecting unit 242 and the storage unit 244, and configured to access and execute the management program recorded in the storage unit 244 so as to control the baseboard management controller 224 of the server to be tested 22 to test each of the sensor 222.). Herein it is disclosed by Chen that the management server may instruct the baseboard management controller to perform the tasks of testing memory. The management server is disclosed as comprising respective units as processing and storage units which teach the components as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135